Title: From Thomas Jefferson to Henry Dearborn, 12 January 1809
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne 
                     
                     Jan. 12. 09.
                  
                  I suppose that in answering Govr. Drayton we should compliment his ardor, & smooth over our non-compliance with his request; that he might be told that the President sees, in his present application a proof of his vigilance & zeal in whatever concerns the public safety, and will count with the more confidence on his future attentions & energy whenever circumstances shall call for them. that he considers that the power entrusted to him for calling out the 100,000. militia was meant to be exercised only in the case of some great & general emergency, & by no means to be employed merely as garrisons or guards in ordinary cases: that there is no apprehension that England means either to declare or commence war on us at the present moment, and that if the declaration shall be intended to originate with us, he may be assured of recieving timely notice, with the powers & the means of placing every thing in safety before a state of actual danger commences: that nevertheless it is of great urgency that the quota of his state be prepared with all possible diligence to be ready to march at a moment’s warning, because by that time it is very possible, & scarcely improbable, that their services may have become actually requisite.   affectte. salutations
                  
                     
                        [Note in Dearborn’s hand:]
                     
                     If a war should actualy commence, it is most probable it will first be declared by us
                  
               